                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 Food Lion, LLC, and Maryland and Virginia
 Milk Producers Cooperative Association,
 Inc.

                      Plaintiffs,
                                                  Case No. 1:20-cv-00442
v.

Dairy Farmers of America, Inc.,

                      Defendant.


                       REPLY BRIEF IN SUPPORT OF
                PLAINTIFFS’ MOTION TO COMPEL [ECF No. 46]

      DFA’s opposition to Plaintiffs’ motion to compel, ECF No. 55 (“Opp.”), fails both

to address on-point case law making clear that Federal Rule of Evidence 408 is

inapplicable in discovery, and to articulate why documents produced as part of the

Department of Justice’s review of the Asset Sale are irrelevant here. The Fourth Circuit

does not recognize a “settlement privilege” protecting otherwise-relevant Rule 408

communications from discovery, and DFA’s citations to the contrary are inapt, as they

concern either the admissibility of such communications, or the discoverability of

settlement communications that take place between the litigating parties. As to relevance,

documents DFA provided to the Department of Justice (“DOJ”) go to the heart of

Plaintiffs’ claims that the Asset Sale marks the culmination of DFA’s years-long efforts

to lessen competition in and around North and South Carolina. DFA has thus failed to




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 1 of 13
meet its burden of showing why it need not comply with its discovery obligations, and it

must be compelled to produce documents responsive to Plaintiffs’ Requests for

Production Nos. 1 and 3 as specified in Plaintiffs’ motion.

                                      ARGUMENT

       DFA, as the party resisting discovery, bears the burden of showing why it need not

produce the discovery sought. Armitage v. Biogen, Inc., No. 1:17-cv-1133, 2019 WL

79037, at *2 (M.D.N.C. Jan. 2, 2019).

       “Antitrust is an area in which particularly broad discovery is encouraged.”

SmithKline Beecham Corp. v. Apotex Corp., No. CIV.A.00-cv-4888, 2006 WL 279073, at

*4 (E.D. Pa. Jan. 31, 2006). “Particularly where allegations of conspiracy or

monopolization are involved . . . broad discovery may be needed to uncover evidence of

invidious design, pattern or intent.” Seaman v. Duke Univ., No. 1:15-cv-462, 2018 WL

1441267, at *4 (M.D.N.C. Mar. 21, 2018) (quoting Kellam Energy, Inc. v. Duncan, 616

F. Supp. 215, 217 (D. Del. 1985)). Even so, Plaintiffs’ motion concerns two discrete and

tailored document requests regarding third-party exchanges that bear directly on the

anticompetitive aspects of the Asset Sale: first, DFA’s documents provided to DOJ in

connection with its antitrust review of the Asset Sale, and second, settlement

communications related thereto. As explained below, DFA has provided no valid reason

why it can shield these documents from discovery.




                                           -2-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 2 of 13
       I.     PLAINTIFFS ALLEGE THAT DFA’S PAST CONDUCT VIOLATED
              SECTION TWO.

       Because DFA seems to misunderstand Plaintiffs’ Section 2 claim, a brief

correction would be helpful here. Plaintiffs do not allege a solely forward-looking

foreclosure claim based on the Asset Sale. Instead, Plaintiffs allege that DFA’s May 1,

2020 purchase of forty-four legacy Dean milk processing facilities (the “Asset Sale”) was

simply the latest action in DFA’s multi-year anticompetitive campaign to dominate the

milk supply chain in the relevant market.

       In connection with a controversial 2001 merger between the two largest milk

processors in the country, DFA and Dean entered into a long-term exclusive supply

arrangement pursuant to which Dean promised to buy DFA’s raw milk in exchange for

DFA’s agreement not to compete with Dean at the processing level. Compl. ¶ 39-49. To

enforce this agreement, DFA secured a twenty-year, contingent, subordinated promissory

note from Dean (the “Side Note”), which was valued at $96 million and made payable to

DFA if Dean materially breached or terminated its milk supply agreements before 2021.

Id. ¶ 47. Over time, the Complaint alleges, DFA increasingly leveraged its relationship

with Dean to push rival producers (like MDVA) out of Dean’s plants. Id. ¶¶ 59-62. In

2013, when DFA was not enforcing its exclusivity arrangement due to the pendency of

litigation, MDVA supplied 1.142 billion pounds of raw milk to the Carolinas plants.

Shortly thereafter, however, DFA forced Dean to reduce its purchases from MDVA—

despite MDVA’s excellent quality and service—and by 2019, no Dean facility in the

Carolinas purchased MDVA milk. Id.

                                            -3-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 3 of 13
       This pre-Asset Sale conduct underlies Plaintiffs’ Section 2 claim that DFA has for

years maneuvered to monopolize the raw milk market by using its long-term exclusive

dealing contracts with Dean to “caus[e] Dean not to purchase raw Grade A milk from

MDVA, whether by exercising its rights under the Side Note, entering into and enforcing

other anticompetitive agreements with Dean, or through other means.” Compl. ¶ 166. The

Asset Sale is a thus part of DFA’s anticompetitive conduct that Plaintiffs allege in

support of their Section 2 claim. Id. But equally important are DFA’s past efforts to force

Dean to stop purchasing raw milk from other suppliers regardless of competitive factors.

       II.    DFA CANNOT WITHHOLD RELEVANT SETTLEMENT
              DOCUMENTS ON THE BASIS OF FEDERAL RULE OF
              EVIDENCE 408.

       The first narrow issue is whether Federal Rule of Evidence 408 protects settlement

negotiations in one case from discovery in another, something the Rule does not purport

to do. The answer in this Court is a resounding no: “Rule 408 does not warrant protecting

settlement negotiations from discovery. On its face, [it] applies to the admissibility of

evidence at trial, not to whether evidence is discoverable.” Volumetrics Med. Imaging,

LLC v. Toshiba Am. Med. Sys., Inc., No. 1:05-cv-955, 2011 WL 2470460, at *11 n.7

(M.D.N.C. June 20, 2011) (quoting Phoenix Solutions Inc. v. Wells Fargo Bank, N.A.,

254 F.R.D. 568, 584 (N.D. Cal. 2008)); see also Townsend v. Nestle Healthcare

Nutrition, Corp., No. 3:15-cv-06824, 2016 WL 1629363, at *5 (S.D.W. Va. Apr. 22,

2016) (“Courts within the Fourth Circuit have generally declined to recognize a federal

settlement privilege.”).


                                            -4-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 4 of 13
       In support of its contrary reading, DFA first cites several irrelevant decisions—

Fiberglass Insulators, Inc. v. Dupuy, 856 F.2d 652, 654 (4th Cir. 1988), and Arnold v.

Owens, 78 F.2d 495 (4th Cir. 1935)—which hold that, under Rule 408, settlement

negotiations are inadmissible if offered as evidence in the same case in which the

settlement negotiation is taking place. Opp. at 9-12. But these cases have no bearing on

the issue of discoverability, something Volumetrics and other on-point case law within

the Fourth Circuit handle conclusively. In other words, DFA’s reading morphs Rule 408

from a rule governing admissibility in a single case (which Fiberglass and Arnold

address) into a bar on discovery in separate cases (which Volumetrics and Townsend

address), something this Court explicitly declined to do in Volumetrics.1

       DFA’s opposition ignores Volumetrics and misstates the holding of Kaplan

Companies, Inc. v. Peoplesoft USA, Inc., No. 1:03-cv-1014, 2006 WL 8447846, at *2

(M.D.N.C. Mar. 15, 2006), in an effort to support its proposition that “[t]his Court has

previously declined to order the production of documents relating to settlement

negotiations.” Not so. The defendant in Kaplan explicitly did not seek settlement

negotiations, and the Court required the plaintiff to produce all settlement materials

requested. Id. DFA’s opposition nowhere addresses relevant precedent, cited in Plaintiffs’




       1
        As Plaintiffs predicted, DFA relies on a single Sixth Circuit decision, Goodyear
Tire & Rubber Co. v. Chiles Power Supply, Inc., 332 F.3d 976 (6th Cir. 2003), which has
been rejected in the Fourth Circuit and elsewhere. See Pls.’ Br., ECF No. 47, at 5-6 &
n.5.
                                            -5-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 5 of 13
brief, at 5. It therefore cannot establish that a “settlement privilege” exists, much less that

the negotiations it seeks to withhold fall under such a privilege.

       Relevance, not admissibility, determines whether a party is entitled to discovery.

Townsend, 2016 WL 1629363, at *5. As “the party resisting discovery (including on

relevance grounds),” DFA “bears the burden of persua[ding]” this Court that the

negotiations Plaintiffs seek are irrelevant. Volumetrics, 2011 WL 2470460, at *4.2 DFA

cannot do so. These materials include negotiations between DFA and government

lawyers related to the nationwide and regional competitive merits of the Asset Sale.

Plaintiffs have excluded from their Request documents that solely concern processing

plants outside a defined region, rendering all remaining documents relevant to the

competitive merits of the sale that are at issue in this case. There is no reasonable dispute

that these documents are relevant, and DFA does not attempt to withhold other materials

related to the settlement discussions and agreement on relevance grounds.3 The Court

should reject DFA’s Rule 408 argument and compel the production of these documents.




       2
          DFA attempts to shift the burden onto Plaintiffs to make a “heightened or
particularized showing” of relevance. Opp. at 12. But the law in this Court is clear: the
party resisting discovery must show why the party seeking discovery is not entitled to it.
Volumetrics, 2011 WL 2470460, at *4. Regardless, there is no reasonable dispute as to
relevance here.
        3
          Nor may DFA use the DOJ’s investigation as both a sword and a shield; DFA
cannot argue that DOJ scrutinized and approved of the sale of the Carolinas Plants and
then withhold its representations to DOJ made in connection therewith. See DFA’s
Response in Opp. to Pls.’ Mot. for Expedited Disc., ECF No. 25, at 12-13 (“[T]hough the
Department of Justice (“DOJ”) specifically analyzed potential horizontal and vertical
antitrust issues in the Carolinas, the resolution of DOJ’s investigation did not require any
relief [there]. . .”).
                                             -6-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 6 of 13
       III.   DFA CANNOT WITHHOLD RELEVANT DOCUMENTS FROM
              SOUTHEASTERN MILK.

       The second narrow issue is whether DFA may withhold 32 relevant documents

from a prior litigation, Southeastern Milk,4 that it provided to DOJ to aid its antitrust

review of the Asset Sale. The answer, again, is no.

       First, DFA predictably cannot meet its burden to show these materials are

irrelevant. Pls.’ Br. at 7-9. Both Southeastern Milk and this case concern the impact of

DFA’s control on Dean’s raw milk purchasing decisions and involve the same illegal

“Side Note.” Plaintiffs are requesting the 32 Southeastern Milk documents because those

documents concern an improper DFA-Dean relationship that Plaintiffs will use to provide

context for their Section 2 attempted monopoly claim. Specifically, the requested

Southeastern Milk documents show that Dean continued to buy raw milk from DFA

despite the fact that the Side Note drove up the price of raw milk. Evidence of a

horizontal non-compete between Dean and DFA-owned processing entities at the milk

processing level—at issue in Southeastern Milk—also sheds light on the origins of DFA’s

scheme to monopolize the raw milk market. All of this was made possible by the Side

Note and ensuing exclusive supply agreements that Plaintiffs allege set the stage for

DFA’s attempted monopolization. The similarity in antitrust issues between Southeastern

Milk and the Asset Sale is precisely why DOJ asked DFA to review these particular 32

documents, and why they are relevant here.



       4
        In re Southeastern Milk Antitrust Litigation, 739 F.3d 262 (6th Cir. 2014)
(“Southeastern Milk”).
                                             -7-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 7 of 13
       Despite acknowledging Plaintiffs’ “several reasons” showing the relevance of

these materials, Opp. at 18, DFA maintains that these 32 documents are irrelevant for

three reasons.5 Plaintiffs address each in turn.

       First, DFA argues that “cloned” requests “are presumptively irrelevant and

immaterial.” Opp. at 14, citing TravelPass Grp., LLC v. Caesars Entm’t Corp., No. 5:18-

CV-153-RWS-CMC, 2020 WL 698538, at *6 (E.D. Tex. Jan. 16, 2020).6 Not so.

Instead, such requests “could save the time and expense of duplicating discovery aimed at

the same issues and materials already produced in prior litigation.” Austin v. Nestle USA,

Inc., No. C.A. 7:09-cv-03320, 2010 WL 4318815, at *4 (D.S.C. Oct. 26, 2010). The



       5
         DFA tries to shift its burden of proof onto Plaintiffs by claiming that “Plaintiffs
have the initial burden of making a threshold showing of relevance.” Opp. at 13. This
contradicts clear statements of law by this Court. But even if it were true, Plaintiffs spent
three pages articulating the relevance of these materials in their opening brief, at 7-9. If
this explanation is “conclusory” and fails to meet a “threshold showing,” Opp. at 17, it is
unclear how to meet DFA’s expectations. Further, DFA’s repeated attempts to shift its
burden is “not in the spirit of Rule 26.” Peterson v. Wright Med. Tech., Inc., 2013 WL
655527, at *5-6 (C.D. Ill. Feb. 21, 2013) (finding plaintiff entitled to “cloned” discovery).
       6
         DFA omitted half the Court’s statement in TravelPass. The full quotation reads
“[cloned discovery] is irrelevant and immaterial unless the fact that particular documents
were produced or received by a party is relevant to the subject matter of the subject case.”
2020 WL 698538, at *6 (emphasis added). This is the same principle cited in the other
case DFA uses for support, Midwest Gas Services, Inc. v. Ind. Gas Co., IP 99-690-C-D/F,
2000 WL 760700, at *1 (S.D. Ind. Mar. 7, 2000). Opp. at 14. Even if this were the
applicable standard, the fact that DFA produced these materials in response to DOJ’s
investigation into antitrust issues surrounding the raw milk market and the Asset Sale
informs the Court’s ultimate inquiry into whether the materials sought are relevant here.
See Munoz v. PHH Corp., No. 1:08-CV-0759-AWI-BAM, 2013 WL 684388, at *4 (E.D.
Cal. Feb. 22, 2013) (ordering defendant to comply with “cloned” discovery request where
an agency was “investigating the same alleged wrongful conduct as [wa]s alleged by
Plaintiffs,” and as such, the “Court need not make an illogical leap to conclude that the
documents that [the defendant] has produced to the [agency] are relevant to subject
matter in this case”).
                                             -8-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 8 of 13
ultimate inquiry, as with settlement negotiations discussed in Part I, is relevance. Any

hesitation with “cloned” requests comes where “the Court cannot ascertain whether the

documents requested actually relate to Plaintiffs’ claims and defenses.” TravelPass, 2020

WL 698538, at *6. There is no such issue here. DFA has identified the materials sought,

Opp. at 15-16 (“DFA only produced 32 documents to the DOJ in connection with the

Investigation,” including “expert reports, DFA’s responses to requests for admission and

interrogatories, and summary judgment materials”), and Plaintiffs have explained their

relevance. The “cloned” form of the Request is therefore of no consequence; rather,

Plaintiffs used this form to simplify DFA’s production because “the fruits of [the

document selection] process are readily available and in the possession of a party to this

very litigation.” United States v. Am. Tel. & Tel. Co., 461 F. Supp. 1314, 1339 (D.D.C.

1978).

         Next, DFA argues that Plaintiffs’ own arguments related to market definition

distinguish Southeastern Milk from this case such that the documents produced in that

litigation are not relevant here. Opp. at 15-17. This does not follow. Certainly, the cases

are not identical. The theory in Southeastern Milk was a horizontal conspiracy in

violation of Sherman Act Section 1. There, the Side Note was the quid pro quo for an

agreement in a milk market that spanned, as DFA points out, a number of Southeastern

states. Here, Plaintiffs allege that the Side Note was part of DFA’s years-long attempt to

monopolize the raw milk market in and around the Carolinas. The market definition

calculations in each case were, therefore, understandably based on “different facts and


                                            -9-




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 9 of 13
legal theories.” Opp. at 16. But this does not mean that the evidence developed in

Southeastern Milk related to the DFA-Dean relationship, the Side Note, and the Carolinas

Plants is unrelated to this case. To the contrary; DOJ certainly thought the materials were

relevant to its review of the Asset Sale, and Plaintiffs have repeatedly articulated their

relevance here.

       Third, DFA argues that Southeastern Milk involved past conduct which is

irrelevant to “a prospective case” brought “to prevent a prospective ‘foreclosure’ of

competition.” Opp. at 19-20. DFA’s error is easy to fix: Plaintiffs’ claims are not merely

prospective. As Plaintiffs have consistently explained, their attempted monopolization

claim alleges that DFA has already foreclosed MDVA from access to the Carolinas plants

as part of its ongoing efforts to dominate the raw milk market. Compl. ¶¶ 61-63, 70; see

also Pls.’ Opp. to Mot. to Dismiss, ECF No. 41, at 3 (“Plaintiffs are seeking . . . relief . . .

to reverse and arrest the anti-competitive effects of DFA’s past and future conduct,

respectively.”). Thus, while the Asset Sale is a part of DFA’s anticompetitive conduct

that Plaintiffs allege in support of their Section 2 claim, equally important are DFA’s past

efforts to stop Dean from purchasing raw milk from other suppliers regardless of

competitive factors. Accordingly, the Southeastern Milk documents that relate to these

very efforts are relevant here.

       Finally, DFA cannot seriously contend that it is disproportionately burdened by

producing 32 documents that it already reviewed for its production to DOJ. If it is too

difficult to separate documents that Plaintiffs do not ask for—those relating “exclusively


                                             - 10 -




     Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 10 of 13
to milk processing plants outside of the relevant geographic region,” Opp. at 20-21—

DFA is certainly free to produce them all.

                                    CONCLUSION

      Plaintiffs therefore respectfully ask this Court to enter an order compelling DFA to

produce the requested documents.

DATED: September 15, 2020                Respectfully submitted,

                                         HUNTON ANDREWS KURTH LLP

                                         s/ Ryan G. Rich
                                         A. Todd Brown, Sr., N.C. State Bar No. 13806
                                         Ryan G. Rich, N.C. State Bar No. 37015
                                         101 South Tryon Street, Suite 3500
                                         Charlotte, North Carolina 28280
                                         Telephone: (704) 378-4700
                                         tbrown@huntonak.com
                                         rrich@huntonak.com

                                         Ryan P. Phair (admitted pro hac vice)
                                         John S. Martin (admitted pro hac vice)
                                         Kevin Hahm (admitted pro hac vice)
                                         Carter C. Simpson (admitted pro hac vice)
                                         2200 Pennsylvania Avenue, NW
                                         Washington, DC 20037
                                         Telephone: (202) 955-1500
                                         rphair@huntonak.com
                                         martinj@huntonak.com
                                         khahm@huntonak.com
                                         csimpson@huntonak.com

                                         Attorneys for Food Lion, LLC




                                             - 11 -




    Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 11 of 13
                              TROUTMAN SANDERS LLP

                              s/ Jason D. Evans
                              Jason D. Evans, N.C. State Bar No. 27808
                              301 S. College Street, 34th Floor
                              Charlotte, NC 28202
                              Telephone: (704) 916-1502
                              jason.evans@troutman.com

                              James A. Lamberth (admitted pro hac vice)
                              600 Peachtree Street, NE, Suite 3000
                              Atlanta, GA 30308
                              Telephone: (404) 885-3362
                              james.lamberth@troutman.com

                              Attorneys for Maryland and Virginia Milk
                              Producers Cooperative Association, Inc.




                               - 12 -




Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 12 of 13
                         CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.3(d)(1), the undersigned certifies that the word count for
the foregoing memorandum does not exceed 3,125 words. The word count excludes the
case caption, signature lines, cover page, and required certificates of counsel. In making
this certification, the undersigned has relied upon the word count of the word-processing
system used to prepare the brief.

       This the 15th day of September 2020.

                                          s/ Ryan G. Rich
                                             Ryan G. Rich




                                           - 13 -




    Case 1:20-cv-00442-CCE-JLW Document 58 Filed 09/15/20 Page 13 of 13
